FILED
                                                                                               COURT OF APPEALS
                                                                                                   MVISIOq 11
                                                                                          7013 JUL -9 AM 9: 10
    IN THE COURT OF APPEALS OF THE STATE OF W

                                             DIVISION II

STATE OF WASHINGTON,                                                       No. 4391


                               Respondent,

         MM




DANIEL SCOTT OGDEN,                                                  UNPUBLISHED OPINION




         PENOYAR, _ —
                  J.      Daniel Scott Ogden appeals the length of community custody and

conditions in the no-
                    contact order imposed after his guilty pleas for third degree child rape, third
         child molestation, and communication with          a   minor for immoral purposes. The State.
degree

concedes an error in the judgment and sentence where the combined sentence exceeds the
statutory maximum sentence length, and the State does not object to clarification of the no-
contact conditions. We remand Ogden's sentence to the trial court to correct the sentencing error

and clarify the no-
                  contact conditions.

         Ogden pleaded guilty to one count of third degree child rape, one count of third degree
child molestation, and   one   count of communication with           a   minor for immoral purposes. The


victim in all counts was his adopted daughter.

         Ogden's convictions    are   class C felonies.     RCW 9A. 4.RCW 9A. 4.RCW
                                                                079;
                                                                  4       089;
                                                                            4

090. The statutory maximum sentence for
9.
 68A.                                                           a   class C   felony is five   years.    RCW


c).
021(
9A. 0.The court imposed concurrent standard range sentences of 46 months each on
   1
   2 )(
counts I and II and 27 months         on   count III.   The court also imposed concurrent terms of 36

months' community custody on each count, bringing Ogden's sentences to 82 months for both
43993 0 II
      - -



count I and   II, and 63 months for   count III.   These sentences exceed the five year statutory
                                                                                   -

maximum sentence by 22 months and 3 months, respectively.

       Courts may not impose a standard sentence providing for a term of confinement or

community custody exceeding the statutory maximum for a crime. RCW 9. ).
                                                                   505( 4A. If an,
                                                                      5
                                                                      9

offender's standard range term of confinement in combination with her term of community

custody exceeds the statutory maximum for a crime, the court shall reduce the term of
community custody. RCW 9. ).
                       701( 4A.
                          9
                          9

       Ogden's sentences exceed the five year statutory maximum sentence and we remand to
amend the community custody term so that the total sentence with community custody does not

exceed five years.

       Ogden next argues that his judgment and sentence contain contradictory conditions. In
his judgment and sentence, Ogden is ordered to "[h]ve no contact with alefemale%
                                                  a                       /
children under the age of eighteen." Clerk's Papers (CP)at 29 (alternation in original.).
                                                                                        Later,
the court ordered that Ogden "not have contact with minors unless there is an adult chaperone

present who is approved by the Department of Corrections."Clerk's Papers at 33. Ogden argues
this is contradictory, that it is unclear which no-
                                                  contact condition governs: no contact with
female minors or no contact with,all minors. The State does not concede that these conditions

are contradictory but does not object to remand for clarification and we do so.




                                                   2
43993 0 II
      - -



       We remand Ogden's sentence to the trial court to correct the sentencing error and clarify

the no-
      contact conditions.


       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record pursuant to RCW 2.6.it
                                                                                  040,
                                                                                   0
is so ordered.




We concur:




                                  C-
       Johanson, A. .
                 J.
                  C




                            4



        Bjor     n,J.




                                                3